11/10/2021
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   No. DA 21-0400                                 Case Number: DA 21-0400




IN THE MATTER OF:

H.K.,

        A Youth in Need of Care.


                                      ORDER

        Upon consideration of Appellant Mother’s motion for an extension of time,

affidavit in support, and good cause appearing therefore,

        IT IS HEREBY ORDERED that Appellant Mother is granted an extension

of time to and including December 20, 2021, within which to prepare, file, and

serve her Opening Brief on appeal. No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 10 2021